DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “ending the coasting regeneration mode when the current state of the vehicle is an over-run state as a result of the monitoring”. Based on the original disclosure, an “over-run state” is a coasting regeneration mode condition and the coasting regeneration mode is ended when the over-run state is removed, not when it is present. See Fig. 3 S300, Pages 13-14 and 17.
For the purpose of examination under prior art, this limitation will be treated as “ending the coasting regeneration mode when the current state of the vehicle is an over-run state is removed as a result of the monitoring” to correspond with the original disclosure and other claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sieber et al. (US PGPub 2004/0025835), hereinafter “Sieber”.
Regarding claim 1, Sieber discloses a coasting regeneration control method of a vehicle equipped with a continuously variable valve duration (CVVD) engine (¶21), in which an engine control unit (ECU) controls regenerative braking in the vehicle, the method comprising the steps of:
determining, by the ECU, whether a current state of the vehicle satisfies coasting regeneration conditions (¶¶24,42); and
entering, by the ECU, a coasting regeneration mode and performing regenerative braking when the current state of the vehicle satisfies the coasting regeneration conditions (¶¶24,42),
wherein when the coasting regeneration mode is entered, a throttle valve is fully opened so that an amount of intake air of the engine is maximized and a CVVD target duration is controlled to be maximized, such that power generation torque of a belt driven motor (BDM) is controlled to be increased (¶¶9,24,42).
Sieber is silent regarding the driven motor being a belt driven motor (BDM). Sieber discloses the driven motor is interconnected with the crankshaft of the internal combustion engine, but does not disclose the means by which it is interconnected. Examiner takes Official Notice that belts are old and well-known in the art for interconnecting a motor and internal combustion engine Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sieber, by the driven motor being a belt driven motor (BDM), because it is old and well-known in the art.

Regarding claim 2, Sieber teaches the current state of the vehicle is an over-run state, it is determined that the coasting regeneration conditions are satisfied (¶¶24,42).

Regarding claim 6, Sieber teaches (c) continuously monitoring whether the coasting regeneration conditions are satisfied when the vehicle is driven in a coasting regeneration mode (See Fig. 3; ¶24); and
(d) ending the coasting regeneration mode when the current state of the vehicle is an over-run state is removed as a result of the monitoring (¶30).

Regarding claim 7, Sieber discloses a coasting regeneration control device of a vehicle equipped with a continuously variable valve duration (CVVD) engine (¶21), the device comprising:
a data detector detecting in real time information for determining whether a coasting regeneration mode is entered (¶23);
an engine control unit (ECU) determining whether the coasting regeneration mode has been entered by analyzing the information provided from the data detector (¶¶23-24); and
a CVVD controller controlling a valve duration in the coasting regeneration mode under control of the ECU (¶22),
wherein the coasting regeneration mode is entered under control of the ECU when a current state of the vehicle satisfies coasting regeneration conditions as a result of analyzing the information provided from the data detector (¶24), and
in the coasting regeneration mode, a throttle valve is fully opened so that an amount of intake air of the engine is maximized under control of the ECU and the CVVD controller controls a CVVD target duration to be maximized, such that power generation torque of a belt driven motor (BDM)is controlled to be increased (¶¶9,24,42).

Regarding claim 8, Sieber discloses the information that is detected by the data detector to enter the coasting regeneration mode includes at least one of accelerator position sensor information, brake position sensor information, vehicle speed information, engine RPM information, or shift gear information (¶¶23-24,36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sieber in view of Tumelaire et al. (US PGPub 2012/0304962), hereinafter “Tumelaire”.
Regarding claim 3, Sieber discloses when output signals from an accelerator position sensor and a brake position sensor are zero, the current state of the vehicle is determined as the over-run state (¶¶24,27).
Sieber is silent regarding when a vehicle speed and an engine RPM are over a corresponding set vehicle speed and a set RPM, the current state of the vehicle is determined as the over-run state.
However, Tumelaire teaches when output signals from an accelerator position sensor and a brake position sensor are zero, and a vehicle speed and an engine RPM are over a corresponding set vehicle speed and a set RPM, the current state of the vehicle is determined as an over-run state (¶25).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sieber, by when a vehicle speed and an engine RPM are over a corresponding set vehicle speed and a set RPM, the current state of the vehicle is determined as the over-run state, based on the teaching of Tumelaire, for the purpose of determining an overrun condition.

Regarding claim 4, the combination of Sieber and Tumelaire teaches a condition in which a shift lever is positioned at a D-range is further included in the over-run state (Sieber ¶¶24,26 – Sieber teaches gear position detection and teaches overrun occurring after accelerator is released, which would occur when shift lever is at D-range).
 
Regarding claim 9, Sieber discloses in an over-run state in which output signals from an accelerator position sensor and a brake position sensor are zero, the ECU determines that the current state of the vehicle satisfies the coasting regeneration conditions.
Sieber is silent regarding when a vehicle speed and an engine RPM are over a corresponding set vehicle speed and a set RPM, the ECU determines that the current state of the vehicle satisfies the coasting regeneration conditions.
However, Tumelaire teaches when a vehicle speed and an engine RPM are over a corresponding set vehicle speed and a set RPM, the ECU determines that the current state of the vehicle satisfies the coasting regeneration conditions (¶25).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sieber, by when a vehicle speed and an engine RPM are over a corresponding set vehicle speed and a set RPM, the ECU determines that the current state of the vehicle satisfies the coasting regeneration conditions, based on the teaching of Tumelaire, for the purpose of determining an overrun condition.

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sieber in view of Yamazaki et al. (US Patent No. 5,899,828), hereinafter “Yamazaki”.
Regarding claim 5, Sieber is silent regarding when entering the coasting regeneration mode, a valve overlap in which both of an exhaust valve and an intake valve are open is controlled to be maximized within a controllable range, a closing time of the intake valve is delayed after a start point of time of a compression stroke, thereby decreasing pumping loss and increasing power generation torque of the BDM.
However, Yamazaki teaches when entering a regeneration mode, a valve overlap in which both of an exhaust valve and an intake valve are open is controlled to be maximized within a controllable range, a closing time of the intake valve is delayed after a start point of time of a compression stroke, thereby decreasing pumping loss and increasing power generation torque of a driven motor (Col 2 line 66-Col 3 line 12; Col 7 lines 55-Col 8 line 7; Col 10 lines 7-19).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sieber, by when entering the coasting regeneration mode, a valve overlap in which both of an exhaust valve and an intake valve are open is controlled to be maximized within a controllable range, a closing time of the intake valve is delayed after a start point of time of a compression stroke, thereby decreasing pumping loss and increasing power generation torque of the BDM, based on the teaching of Yamazaki, for the purpose of reducing pumping loss (Col 8 lines 17-20).

Regarding claim 10, Sieber is silent regarding when the coasting regeneration mode is entered, the CVVD controller controls a valve overlap in which both of an exhaust valve and an intake valve are open to be maximized within a controllable range, and delays a closing time of the intake valve after a start point of time of a compression stroke, thereby decreasing pumping loss and increasing power generation torque of the BDM.
However, Yamazaki teaches when the coasting regeneration mode is entered, the CVVD controller controls a valve overlap in which both of an exhaust valve and an intake valve are open to be maximized within a controllable range, and delays a closing time of the intake valve after a start point of time of a compression stroke, thereby decreasing pumping loss and increasing power generation torque of a driven motor (Col 2 line 66-Col 3 line 12; Col 7 lines 55-Col 8 line 7; Col 10 lines 7-19).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sieber, by when the coasting regeneration mode is entered, the CVVD controller controls a valve overlap in which both of an exhaust valve and an intake valve are open to be maximized within a controllable range, and delays a closing time of the intake valve after a start point of time of a compression stroke, thereby decreasing pumping loss and increasing power generation torque of the BDM, based on the teaching of Yamazaki, for the purpose of reducing pumping loss (Col 8 lines 17-20).


Regarding claim 11, the combination of Sieber and Yamazaki teaches the ECU continuously monitors whether the coasting regeneration conditions are satisfied on the basis of the information provided in real time from the data detector while controlling the CCVD target duration to be maximized through the CVVD controller, and the CVVD controller controls a valve duration of an intake valve to follow a target value output from mapping data in accordance with a current driving state under control of the ECU when an over-run state that is one of the coasting regeneration conditions is removed as the result of monitoring (Sieber ¶30; Yamazaki Col 10 lines 30-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747